       Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Summit Hospitality 115, LLC, a            Act; Unruh Civil Rights Act
14     Delaware Limited Liability
       Company;
15     Summit Hotel TRS 115, LLC, a
       Delaware Limited Liability
16     Company; and Does 1-10,

17               Defendants.

18
19         Plaintiff Scott Johnson complains of Summit Hospitality 115, LLC, a

20   Delaware Limited Liability Company; Summit Hotel TRS 115, LLC, a

21   Delaware Limited Liability Company; and Does 1-10 (“Defendants”), and

22
     alleges as follows:

23
24     PARTIES:

25
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

26   level C-5 quadriplegic. He cannot walk and also has significant manual

27   dexterity impairments. He uses a wheelchair for mobility and has a specially

28
     equipped van.


                                            1

     Complaint
       Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 2 of 7




 1     2. Defendant Summit Hospitality 115, LLC owned the real property
 2   located at or about 264 S. Airport Blvd., South San Francisco, California,
 3   between November 2019 and March 2020.
 4     3. Defendant Summit Hospitality 115, LLC owns the real property located
 5   at or about 264 S. Airport Blvd., South San Francisco, California, currently.
 6     4. Defendant Summit Hotel TRS 115, LLC owned Four Points by Sheraton
 7   Hotel located at or about 264 S. Airport Blvd., South San Francisco, California,
 8   between November 2019 and March 2020.
 9     5. Defendant Summit Hotel TRS 115, LLC owns Four Points by Sheraton
10   Hotel (“Hotel”) located at or about 264 S. Airport Blvd., South San Francisco,
11   California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein,
17   including Does 1 through 10, inclusive, is responsible in some capacity for the
18   events herein alleged, or is a necessary party for obtaining appropriate relief.
19   Plaintiff will seek leave to amend when the true names, capacities,
20   connections, and responsibilities of the Defendants and Does 1 through 10,
21   inclusive, are ascertained.
22
23     JURISDICTION & VENUE:
24     7. The Court has subject matter jurisdiction over the action pursuant to 28
25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27     8. Pursuant to supplemental jurisdiction, an attendant and related cause
28   of action, arising from the same nucleus of operative facts and arising out of


                                            2

     Complaint
       Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 3 of 7




 1   the same transactions, is also brought under California’s Unruh Civil Rights
 2   Act, which act expressly incorporates the Americans with Disabilities Act.
 3     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4   founded on the fact that the real property which is the subject of this action is
 5   located in this district and that Plaintiff's cause of action arose in this district.
 6
 7     FACTUAL ALLEGATIONS:
 8     10. Plaintiff went to the Hotel in November 2019, January 2020 (three
 9   times), February 2020 and March 2020 with the intention to avail himself of
10   its services motivated in part to determine if the defendants comply with the
11   disability access laws.
12     11. The Hotel is a facility open to the public, a place of public
13   accommodation, and a business establishment.
14     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
15   to provide wheelchair accessible parking in conformance with the ADA
16   Standards as it relates to wheelchair users like the plaintiff.
17     13. On information and belief the defendants currently fail to provide
18   wheelchair accessible parking.
19     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21     15. As a wheelchair user, the plaintiff benefits from and is entitled to use
22   wheelchair accessible facilities. By failing to provide accessible facilities, the
23   defendants denied the plaintiff full and equal access.
24     16. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     17. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                               3

     Complaint
       Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 4 of 7




 1     18. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7     19. Plaintiff will return to the Hotel to avail himself of its services and to
 8   determine compliance with the disability access laws once it is represented to
 9   him that the Hotel and its facilities are accessible. Plaintiff is currently
10   deterred from doing so because of his knowledge of the existing barriers and
11   his uncertainty about the existence of yet other barriers on the site. If the
12   barriers are not removed, the plaintiff will face unlawful and discriminatory
13   barriers again.
14     20. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
       Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 5 of 7




 1   complaint.
 2     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     23. When a business provides parking for its customers, it must provide
25   accessible parking.
26     24. Here, accessible parking has not been provided in conformance with the
27   ADA Standards.
28     25. The Safe Harbor provisions of the 2010 Standards are not applicable


                                             5

     Complaint
        Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 6 of 7




 1   here because the conditions challenged in this lawsuit do not comply with the
 2   1991 Standards.
 3      26. A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily
 5   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6      27. Here, the failure to ensure that the accessible facilities were available
 7   and ready to be used by the plaintiff is a violation of the law.
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      28. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      29. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      30. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28      32. Although the plaintiff encountered frustration and difficulty by facing


                                              6

     Complaint
       Case 3:20-cv-04935-JCS Document 1 Filed 07/23/20 Page 7 of 7




 1   discriminatory barriers, even manifesting itself with minor and fleeting
 2   physical symptoms, the plaintiff does not value this very modest physical
 3   personal injury greater than the amount of the statutory damages.
 4
 5          PRAYER:
 6          Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8       1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
17   Dated: July 14, 2020             CENTER FOR DISABILITY ACCESS
18
                                      By:
19
                                      _______________________
20
                                             Amanda Seabock, Esq.
21                                           Attorney for plaintiff
22
23
24
25
26
27
28


                                            7

     Complaint
